Exhibit 10.1

TERMINATION OF INTERCOMPANY AGREEMENTS
Compuware Corporation, a Michigan corporation (“Compuware”), and Covisint
Corporation, a Michigan corporation (“Covisint”), previously entered into the
following agreements (collectively, the “Intercompany Agreements”): (i) Amended
and Restated Employee Benefits Agreement, dated as of May 13, 2013; (ii) Amended
and Restated Compuware Services Agreement, dated as of May 13, 2013; (iii)
Amended and Restated Intellectual Property Agreement, dated as of May 13, 2013;
(iv) Amended and Restated Shared Services Agreement, dated as of May 13, 2013,
and (v) Registration Rights Agreement, dated as of September 20, 2013.
In connection with the contemplated distribution by Compuware to its
shareholders of all of the Covisint common stock owned by Compuware, the parties
wish to terminate the Intercompany Agreements.
Therefore, effective as of October 31, 2014, each of the Intercompany Agreements
is terminated, subject to the survival of those provisions that were expressly
intended to survive such termination as set forth in the applicable Intercompany
Agreement.
Executed by the parties effective as of October 31, 2014.
COMPUWARE CORPORATION


By:    _/s/ Daniel S. Follis, Jr._____________
Name:    Daniel S. Follis, Jr.
Title:
Senior Vice President, General Counsel & Secretary







COVISINT CORPORATION




By:    _/s/ Enrico Digirolamo_______________
Name:    Enrico Digirolamo
Title:    Chief Financial Officer

15791885.2